Title: From George Washington to the Board of War, 13 April 1779
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Middle Brook 13th April 1779.

I yesterday recd the inclosed from Capt. Von Heer. As I do not know how he has been supplied heretofore with the Articles he now calls for, I cannot determine upon the propriety of the present application. I can only say, if it appears that they are necessary, he ought to be furnished with them—If The Quarter Master supplied him in the first instance with Horses he can I suppose remember whether he was, as he asserts, obliged to take such as were not proper for the Dragoon service. If the purchase was left to himself and he bought up such as were not fit he ought to be answerable. At any rate, it is perhaps better that he should make a shift with those he already has, than to give the enormous price at present asked for but indifferent Horses. Should the Quarter Master have any on hand of a lighter kind than those Capt. Von Heer complains of and they can make an exchange, there can be no objection to a thing of that kind. I am &.
